DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I claim(s) 60 (in part), 62-67, 68-73 (in part) drawn to a fusion polypeptide, comprising:
	(i) a cell surface receptor-binding peptide or a cell-penetrating peptide, wherein the cell
	surface receptor-binding peptide is a vascular endothelial growth factor receptor
	(VEGFR)-binding peptide, an insulin-like growth factor receptor (IGFR)-binding
	peptide, a fibroblast growth factor receptor (FGFR)-binding peptide, an epidermal
	growth factor receptor (EGFR)-binding peptide, a platelet-derived growth factor
	receptor (PDGFR)-binding peptide, or an integrin-binding peptide, and wherein the cell-
	penetrating peptide is Pepl or MPG;
	(ii)  a nucleic acid-binding polypeptide, wherein the nucleic acid-binding polypeptide
comprises repeats of a histone, a histone variant, or a fragment thereof; and
	(iii) an endosomolytic peptide, wherein the endosomolytic peptide is GALA, INF-7, KALA,
RALA, or HSWYG.

Group II, claim(s) 75 -87(in part), 76 drawn a system for transfection of a nucleic acid into a cell, comprising:
	(a) a fusion polypeptide;
	(b) an aqueous medium with a conductivity no greater than 10 mS/cm; and
	(c) dexamethasone, 
wherein the fusion polypeptide comprises:
	(i) a cell surface receptor-binding peptide or a cell-penetrating peptide;
	(ii) a nucleic acid-binding polypeptide; and
	(iii) an endosomolytic peptide.
Group III, claim(s) 75 -87 (in part) drawn a system for transfection of a nucleic acid into a cell, comprising:
	(a) a fusion polypeptide;
	(b) an aqueous medium with a conductivity no greater than 10 mS/cm; and
	(c) insulin or its fragment, 
wherein the fusion polypeptide comprises:
	(i) a cell surface receptor-binding peptide or a cell-penetrating peptide;
	(ii) a nucleic acid-binding polypeptide; and
	(iii) an endosomolytic peptide.
Group IV, 75 -87 (in part) drawn a system for transfection of a nucleic acid into a cell, comprising:
	(a) a fusion polypeptide;
	(b) an aqueous medium with a conductivity no greater than 10 mS/cm; and
	(c) transferrin (or its fragment), 
wherein the fusion polypeptide comprises:
	(i) a cell surface receptor-binding peptide or a cell-penetrating peptide;
	(ii) a nucleic acid-binding polypeptide; and
	(iii) an endosomolytic peptide.
Group V, 75 (in part)-87 drawn a system for transfection of a nucleic acid into a cell, comprising:
	(a) a fusion polypeptide;
	(b) an aqueous medium with a conductivity no greater than 10 mS/cm; and
	(c) a selenite,
wherein the fusion polypeptide comprises:
	(i) a cell surface receptor-binding peptide or a cell-penetrating peptide;
	(ii) a nucleic acid-binding polypeptide; and
	(iii) an endosomolytic peptide.
Furthermore if Applicants elect any one of groups I-V, they must also elect a single a cell surface receptor-binding peptide or a cell-penetrating peptide wherein the cell surface receptor-binding peptide is:  
		        a) vascular endothelial growth factor receptor (VEGFR)-binding peptide, 
		        b) an insulin-like growth factor receptor (IGFR)-binding peptide, 
	    	        c) a fibroblast growth factor receptor (FGFR)-binding peptide, 
		        d) an epidermal growth factor receptor (EGFR)-binding peptide, 
		        e) a platelet-derived growth factor receptor (PDGFR)-binding peptide, or 			        f) an integrin-binding peptide, and wherein the cell-penetrating peptide is 			Pepl or MPG;
	Additionally if Applicants elect any one of Groups I to V, Applicants must also elect a single endosomolytic peptide from the group selected from (i) - (v):  
			i) GALA, 
			ii) INF-7, 
			iii) KALA, 
			iv)RALA, or 
			v) HSWYG.
	The technical feature linking the inventions is the fusion peptide comprising a cell surface receptor-binding peptide or a cell-penetrating peptide a nucleic acid-binding polypeptide, wherein the nucleic acid-binding polypeptide comprises repeats of a histone, a histone variant, or a fragment thereof; and 	(iii) an endosomolytic peptide.
	However, Megeed discloses a fusion polypeptide a genetically engineered vector comprising: (i) a cell surface receptor-binding peptide; (ii) a nucleic acid-binding polypeptide: and (iii) an endosomolytic peptide (Paras. [0046]-(0047].  Megeed discloses the fusion polypeptide of claim 1, wherein the cell surface receptor-binding peptide is a fibroblast growth factor receptor (FGFR)-binding peptide or wherein the cell surface receptor-binding peptide is an epidermal growth factor receptor (EGFR)-binding peptide.  Megeed also teaches that the fusion polypeptide of claim 1, wherein the endosomolytic peptide is GALA, INF-7, KALA, RALA, or HSWYG. Therefore the technical feature first recited i.e. a fusion protein comprising a cell surface receptor-binding peptide including FGFR and EGFR a nucleic acid-binding polypeptide: and (iii) an endosomolytic peptide is not considered a special technical feature. 
	Therefore Applicants must elect a single fusion protein comprising a specific cell-receptor binding peptide or cell penetrating peptide selected from 
a) vascular endothelial growth factor receptor(VEGFR)-binding peptide, 
b) an insulin-like growth factor receptor (IGFR)-binding peptide, 
c) a fibroblast growth factor receptor (FGFR)-binding peptide, 
d) an epidermal growth factor receptor (EGFR)-binding peptide, 
e) a platelet-derived growth factor receptor (PDGFR)-binding peptide, 
f) an integrin-binding peptide, or
g) a cell-penetrating peptide selected from is Pepl or MPG;
Applicants must elect, a single endosomolytic peptide from the group:
i) GALA, 
ii)INF-7, 
iii) KALA, 
iv) RALA, or 
v) HSWYG.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1652                                                                                                                                                                                           	May 5, 2022